WALLACE, Circuit Judge
(concurring):
I concur in the majority opinion except the discussion of the jurisdiction of this court to consider the issues raised by appellants. As to that, I concur in the result only.
I would not leave unanswered the question whether an appeal lies in this case. Appellate jurisdiction is alleged under 28 U.S.C. § 1291, providing for appeals from final decisions of the district courts. Appellants seek relief from orders that specified amounts be paid into the district court. The fund thus established will be used to compensate attorneys whose discovery work will benefit all persons with claims arising out of the Alaska Airlines crash. The amount of compensation to such attorneys and the liability of appellants therefor have yet to be determined by the district court.
Thus, further proceedings are certain and the orders sought to be appealed are not final. Catlin v. United States, 324 U.S. 229, 233, 65 S.Ct. 631, 633, 89 L.Ed. 911, 916 (1945). Nor is there finality within the meaning of Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). That case permits appeals from orders that, among other requirements, finally determine collateral claims which are not subject to adequate review on appeal from the final judgment in the main action. Id. at 546-47, 69 S.Ct. at 1225-26, 93 L.Ed. at 1536-37; accord, Swift & Co. Packers v. Compañía Colombiana Del Caribe, S.A., 339 U.S. 684, 688-89, 70 S.Ct. 861, 864-65, 94 L.Ed. 1206, 1210-11 (1950). The orders here fulfill neither of these requirements. No rights are finally determined and the deposit of money into the court will deprive no party of a later appeal raising this issue. Our decision in Preston v. United States, 284 F.2d 514, 515 n. 1 (9th Cir. 1960), although otherwise in point, is distinguishable on the first of these grounds.
The majority concludes, however, that we can convert this appeal into a petition for mandamus and on that basis finds the necessary jurisdiction to decide this case. See 28 U.S.C. § 1651. While I concur, the limitation of our foray into the rewriting of documents filed in our court should be carefully noted. Before considering the circumstances which warrant conversion of an appeal into a petition for mandamus, it is worthwhile to note the circumstances in which a petition for mandamus lies. Mandamus may not be used as a substitute for a statutory appeal and has traditionally been available only “to confine an inferior court to a lawful exercise of its prescribed jurisdiction or to compel it to exercise its authority when it is its duty to do so.” Roche v. Evaporated Milk Association, 319 U.S. 21, 26, 63 S.Ct. 938, 941, 87 L.Ed. 1185, 1190 (1943). Mandamus has more recently been held to be available to ensure proper judicial administration in cases where appeal was possible only after final judgment. La Buy v. Howes Leather Co., Inc., 352 U.S. 249, 77 S.Ct. 309, 1 L.Ed.2d 290 (1957). In La Buy, the petitioners sought the writs to review orders referring the litigation to a master in violation of the rules for such referral. The Supreme Court held that Courts of Appeals, in aid of their supervisory powers, can issue writs of mandamus *1003where the actions of the district judge are “palpably improper.” Id. at 256, 259-60, 77 S.Ct. at 313, 315, 1 L.Ed.2d 297, 299-300. More recently the Court said:
It is, of course, well settled, that the writ is not to be used as a substitute for appeal, . . . even though hardship may result from delay and perhaps unnecessary trial, . . . . The writ is appropriately issued, however, when there is “usurpation of judicial power” or a clear abuse of discretion .
Schlagenhauf v. Holder, 379 U.S. 104, 110, 85 S.Ct. 234, 238,13 L.Ed.2d 152, 159 (1964) (citations omitted). In 1967 the Court, while reminding the lower courts that the extraordinary writs are to be used only in “exceptional circumstances amounting to a judicial ‘usurpation of power’,” stated that the writ of mandamus has been properly used “where a district judge displayed a persistent disregard of the Rules of Civil Procedure promulgated by this Court . . . .” Will v. United States, 389 U.S. 90, 95, 96, 88 S.Ct. 269, 273, 274, 19 L.Ed.2d 305, 310 (1967) (citations omitted).1
The litigation before us presents exceptional circumstances amounting to a judicial usurpation of power and if appellants had applied for mandamus, we could have issued the writ on the authority of La Buy, Schlagenhauf and Will. Appellants did not petition for mandamus, however, and the question before us is whether we should correct their mistake.
Several times in the last 26 years, we have treated an appeal from an interlocutory order, which was not appealable under 28 U.S.C. § 1291 or § 1292(b), as a petition for a writ of mandamus. We first did this in Shapiro v. Bonanza Hotel Co., Inc., 185 F.2d 777 (9th Cir. 1950). That was an appeal from a denial of a motion for change of venue on the grounds of forum non conveniens. The cases which have followed include appeals from an order denying recall of execution and entry of final judgment, Steccone v. Morse-Starrett Products Co., 191 F.2d 197 (9th Cir. 1951), and a denial of a motion to disqualify petitioner’s attorney, Cord v. Smith, 338 F.2d 516 (9th Cir. 1964), motion to vacate denied, 370 F.2d 418 (9th Cir. 1966). In Varo v. Comprehensive Designers, Inc., 504 F.2d 1103 (9th Cir. 1974), we held that an order requiring the parties to submit to pre-trial arbitration was appealable but noted that if it were not, we would be willing to treat the appeal as a petition for mandamus or to request the district judge to certify the question under 28 U.S.C. § 1292(b). In Mohasco Industries, Inc. v. Lydick, 459 F.2d 959 (9th Cir. 1972), we remanded an appeal from an order vacating attachment of property for certification under 28 U.S.C. § 1292(b) rather than treat the appeal as a petition for mandamus. In United States v. Moore, 368 F.2d 990 (9th Cir. 1966), we declined to convert an appeal of a denial of a motion to quash subpoenae duces tecum into a petition for mandamus and dismissed the appeal.2
*1004Although no clear pattern emerges from these cases, there is a distinguishing factor between those in which we did convert the appeal and the case before us. In the cases where we treated the appeals as petitions for writs, either serious hardship or prejudice to the appellants would have resulted if the issues raised had not been resolved prior to trial, or the orders would not have been reviewable at all on appeal from a final judgment. In this case there is nothing to prevent appellants from raising the issue by appeal subsequent to final orders from the district court on the distribution of the discovery fund. Nor does it appear that serious hardship or prejudice would result from waiting to appeal a final judgment. Appellants’ only harm, if any, is in leaving their funds on deposit with the court.
Since this case does not involve the circumstances which heretofore have prompted us to convert an appeal into a mandamus petition, the question before us becomes what additional circumstances warrant taking the “extraordinary step” referred to in Varo of converting an appeal into a petition for a writ. In general, where no serious hardship or prejudice would result, we would be better advised, even where we are confronted with an extreme usurpation of power, to remand for a certification of the appeal pursuant to 28 U.S.C. § 1292(b) as we did in Mohasco Industries, Inc. v. Lydick, supra, 459 F.2d 959, or to grant leave to file a petition for mandamus as the Second Circuit did in Aaacon Auto Transport, Inc. v. Ninfo, 490 F.2d 83 (2d Cir. 1974).
The former course would give the district judge an opportunity to reconsider the challenged order; the latter would give the district judge, who is the object of our exercised power, an opportunity to respond. True it is that in most instances the district court is but a nominal party and the right afforded to respond to us is only a matter of form. Shapiro v. Bonanza Hotel Co., Inc., supra, 185 F.2d at 779. However, the record in this case clearly demonstrates that the district judge is vitally interested in the issues presented. I for one would, therefore, be cautious in foreclosing his response. However, the majority points out the district judge adequately provided for a voice and that voice was heard. It is stated that he specifically requested attorneys to respond on his behalf. If so, in this case there is no reason to grant leave to file a petition for mandamus as the district judge has already presented his argument.3 I therefore concur that mandamus jurisdiction to ensure proper judicial administration is appropriate in this case and that we can, under these limited facts, correct attorney error and convert the appeal into a petition for mandamus.

. Professor Moore has termed this use of the prerogative writs “supervisory mandamus,” stating that “occasionally immediate review will be justified by the necessity for proper judicial administration in the federal system.” 9 J. Moore, Federal Practice j| 110.26, at 286, 287 (2d ed. 1975). “The view that the Writs may issue only to prevent frustration of any review at all, . . . has been rejected.” Id. H 110.28, at 305.


. Other circuits have been more reluctant than we to convert appeals into petitions for mandamus. Although the Second Circuit has occasionally done so, United States v. O’Connor, 291 F.2d 520 (2d Cir. 1961) (appointment of special master); Arrowhead Co., Inc. v. The Aimee Lykes, 193 F.2d 83 (2d Cir. 1951) (transfer under 28 U.S.C. § 1404(a) — appeal treated as petition but mandamus denied); Magnetic Eng’ring & Mfg. Co. v. Dings Mfg. Co., 178 F.2d 866 (2d Cir. 1950) (same), the more recent cases have instead granted leave to file a petition if the court thought mandamus warranted. E. g., Aaacon Auto Transport, Inc. v. Ninfo, 490 F. 2d 83 (2d Cir. 1974). The Tenth Circuit has followed the latter course. Flora Constr. Co. v. Fireman’s Fund Ins. Co., 307 F.2d 413 (10th Cir. 1962), cert. denied, 371 U.S. 950, 83 S.Ct. 505, 9 L.Ed.2d 499 (1963) (denial of permission for plaintiff to appear pro se). The First Circuit has at least once agreed to convert an appeal into a mandamus proceeding, Woodcock v. Donnelly,, 470 F.2d 93 (1st Cir. 1972) (denial of bail), but has also treated an appeal as a request for permission to file a petition for mandamus, In re Harmon, 425 F.2d 916 (1st Cir. 1970) (order confining a criminal defendant to a mental hospital without a competency *1004hearing). The Fourth and Fifth Circuits have consistently refused to convert appeals into petitions, although both have also cited our Shapiro case and stated that they would be willing to follow it in proper circumstances. See, e. g., Leesona Corp. v. Cotwool Mfg. Corp., 308 F.2d 895 (4th Cir. 1962) (order to sever and transfer); United States v. Grand Jury, 425 F.2d 327 (5th Cir. 1970) (denial of motion to quash subpoena duces tecum and for protective order). The Eighth and District of Columbia Circuits have treated appeals as mandamus petitions. Wilkins v. Erickson, 484 F.2d 969 (8th Cir. 1973) (transfer of habeas corpus proceeding); Environmental Defense Fund, Inc. v. Ruckelshaus, 142 U.S.App.D.C. 74, 439 F.2d 584, 592 (1971) (review of decision by Secretary of Agriculture).


. Whether the district judge specifically requested attorneys to speak for him in the appeal subsequently became immaterial. His position was fully discussed in a 39-page brief with a 48-page appendix entitled “Memorandum in Support of Petition for Rehearing” which was filed on behalf of the district judge.